PER CURIAM.
In the sharp conflict of testimony which developed below, Judge Bruchhausen, who saw and heard the witnesses, makes clear that he believed Searfoss, president of libellant F. E. Grauwiller Transportation Co, Inc, the original owner of the Scow Jeanne — the casus belli here — and disbelieved Elliott, who was a volunteer seeking authorization for the repairs he was having made to the vessel after its wreck in New York bay in the November, 1953, storm. D.C.E.D.N.Y, 131 F.Supp. 630. These were rational and reasonable deductions, supported by the decided weight of the testimony, including that of witnesses not directly involved, as well as the probabilities, plus certain incongruities in the testimony of Elliott and his witnesses. We have no basis, therefore, to reject the findings as clearly erroneous; and these leave Elliott as only a persistent interloper, acting at his peril after repeated warnings. Hence the substantial repair bill, incurred to Rodermond Industries, Inc, by Elliott, acting under authority *154from Charles J. King, Inc., cannot be held against either the ship or its owner, but only against Charles J. King, Inc., as held below; and Elliott himself cannot recover against Grauwiller or the vessel. We therefore affirm on Judge Bruchhausen’s findings and reasoned opinion, D.C.E.D.N.Y., 131 F.Supp. 630.